To compel respondent to confirm a commissioner’s report.
Order to show cause denied February 10, 1891.
Upon bill for partition, the court had made a decree ordering a sale, and directing that the costs of complainant and of the guardian ad litem, and their expenses, be first deducted from the proceeds of the sale, and referred it to a commissioner to inquire and report the expenses of complainant and the guardian ad litem over and above their taxable costs.
The commissioner reported that the bills presented by the several solicitors, were, in his opinion, just and reasonable, and that the services rendered were necessary in the cause. The circuit judge, on exceptions filed, reduced the amount of the bills, presented, and it was held that the matter of costs, over and above those provided by statute, were within the discretion of the court.